Citation Nr: 1825557	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972 and February 1982 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huston, Texas.

The Board notes that the Veteran initially filed a notice of disagreement (NOD) in May 2006 for an initial compensable disability rating for his service-connected bilateral hearing loss. The RO issued a statement of the case (SOC) in May 2007. The Veteran did not file a VA Form 9 to perfect his appeal. The Veteran subsequently filed for a compensable disability rating for his bilateral hearing loss in September 2010. The RO denied his claim in June 2011. In April 2012, the Veteran filed an application for increased rating for his bilateral hearing loss. The Board finds that the Veteran's April 2012 application served as a timely NOD for the June 2011 rating decision. 38 C.F.R. § 20.201 (2017); see also Gallegos v. Principi, 283 F.3d 1309, 1313-1315 (Fed. Cir. 2002). 


FINDINGS OF FACT

Throughout the appellate period the Veteran's right and left ear hearing loss were not worse than Level III hearing. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Compensable Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 for his bilateral hearing loss. He contends that he is entitled to a higher disability rating. As noted in the introduction, the appellate period for this claim began in September 2009, one year prior to the Veteran's application for a compensable disability rating.

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). Specifically, organic impairment of hearing acuity is rated using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by puretone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85 (a). Tests are conducted without hearing aids.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests. 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. Average puretone decibel (dB) loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis. These axes intersect to determine the Roman numeral designation for hearing impairment in each ear. The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id. 

In December 2010, the Veteran underwent a VA audiological examination. The examiner found that the Veteran had bilateral hearing loss. The examiner noted functional impacts of communication problems at work, difficulty understanding people, especially when background noise was present, and difficulty communicating effectively. The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
65
70
LEFT
30
40
60
65
70

The Veteran's average puretone threshold for his right ear was 60 Hz and 59 Hz for his left ear. The Veteran's word discrimination score was 100 percent in the right ear and 92 percent in the left. Applying the results from the December 2010 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of level II hearing loss in both ears. When one ear has Level II hearing loss and the other ear has Level II hearing loss, a zero percent rating is assigned under Table VI in 38 C.F.R. § 4.85.

In July 2013, the Veteran underwent another VA audiological examination. The examiner found that the Veteran had bilateral hearing loss. The examiner noted functional impacts of difficulty with day-to-day communications without the use of hearing aids and trouble understanding people at work. The Veteran's puretone 

thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
65
70
LEFT
35
40
65
65
70

The Veteran's average puretone threshold for his right ear was 63 Hz and 60 Hz for his left ear. The Veteran's word discrimination score was 88 percent for both the left and the right ear. Applying the results from the July 2013 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of level III hearing loss in both ears. When one ear has Level III hearing loss and the other ear has Level III hearing loss, a zero percent rating is assigned under Table VI in 38 C.F.R. § 4.85.

In December 2016, the Veteran underwent another VA audiological examination. The examiner diagnosed the Veteran with bilateral hearing loss. The examiner noted that the Veteran had functional impacts of wearing hearing aids and difficulty hearing at meetings. The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
75
80
LEFT
30
45
65
70
75

The Veteran's average puretone threshold for his right ear was 68 Hz and 64 Hz for his left ear. The Veteran's word discrimination score was 96 percent for both the left and the right ear. Applying the results from the December 2016 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of level II hearing loss in both ears. When one ear has Level II hearing loss and the other ear has Level II hearing loss, a zero percent rating is assigned under Table VI in 38 C.F.R. § 4.85.

In July 2013, the Veteran submitted two audiograms conducted by his private audiologist. The audiograms did not include a speech discrimination test. The April 2010 audiogram demonstrated puretone thresholds of:

 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
70
70
LEFT
40
50
70
65
65

The Veteran's average puretone threshold for his right ear was 65 and 63 for the left ear. There was no speech discrimination test conducted. Nor does this audiogram indicate that the Veteran had exceptional patterns of hearing impairment. The Veteran cannot be rated based on the April 2010 audiogram, and therefore the private audiogram is not probative. 

The May 2010 audiogram demonstrated puretone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
70
70
LEFT
40
45
70
65
65

The Veteran's average puretone threshold for his right ear was 65 and 61 for the left ear. There was no speech discrimination test conducted. Nor does this audiogram indicate that the Veteran had exceptional patterns of hearing impairment. The Veteran cannot be rated based on the May 2010 audiogram, and therefore the private audiogram is not probative. 

The Veteran has stated that he has bilateral hearing loss and that he repeatedly has to ask individuals to repeat themselves while in a normal conversation within an office type environment. The Veteran stated that he felt he was the exception to the standardized table for the percentage that VA utilizes and that his hearing was out of the norm. 

In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluations discussed above, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal. The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life. However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record. See Lendenmann, supra. As such, a compensable rating is denied.

It is noted that the Veteran has stated that his hearing loss is exceptional and cannot be not adequately rated by the schedular rating for hearing loss. While the VA examiners noted that the Veteran had trouble with his hearing and understanding others, the effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1) (2017). 

In this regard, to determine whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis. Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

As noted, in Martinak, supra, the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements and examination records. However, by its very nature his disability involves difficulty with hearing acuity. He has reported having difficulty with hearing acuity. Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in social and occupational environments due to hearing loss. Accordingly, the Board finds that the Veteran's reported hearing-related difficulties in a work environment are factors contemplated in the regulations and schedular rating criteria. See also Doucette, 28 Vet. App. at 369 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). The Board already takes into consideration the functional impact of the Veteran's hearing loss including with respect to his ability to work, and, as such, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating hearing loss.  See Martinak, supra. The symptoms of his disability have been accurately reflected by the schedular criteria. The effects arise due to the underlying hearing impairment contemplated by the rating, and are not sufficient to suggest an unusual disability picture inconsistent with the applicable criteria in this case. Id. As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required. Thun, supra; 38 C.F.R. § 3.321 (b)(1). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER


Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


